Howard, J. (dissenting):
The record shows that some of the members of the Young Women’s Association are not in accord with Protestant evangelical denominations and teachings. There always has been, and there are to-day, in the association as active members Roman Catholics, Hebrews and those affiliated with no religious denomination. Perhaps this latter class may include those altogether unorthodox—even free thinkers and agnostics. It cannot be possible that the law would sanction, much less lend its arm to, the merger of such an association with a Protestant Christian association. In these days of enlightenment and liberality it would be atrocious to require a Jew or a Catholic to desert his faith and join a Protestant church in order to retain active membership in any association to which he may belong. It is a staggering proposition to present to the court. But this is exactly what we are being asked to do, for the fifth condition of the agreement of consolidation provides: ‘ ‘ Fifth. Among the qualifications for active membership shall be membership in some Protestant Evangelical Church.” The spirit of our American institutions is religious liberty and toleration; but when the law commands a Jew or a Roman Catholic or an agnostic to affiliate with a Protestant evangelical association, and, in case of his refusal to do so, strips him of all his rights in a corporation of which he is a member, such a mandate is not toleration, it is tyranny. These two associations cannot be merged unless they were incorporated for kindred purposes. (Mem. Corp. Law [Consol. Laws, chap. 35; Laws of 1909, chap. 40], § 7.) Can any non-sectarian body be said to be of a kindred purpose to a sectarian association % In order to be kindred they must be congenial; for, according to Webster, “ kindred ” is a synonym of 1 c congenial. ” Can a Christian association be said to be congenial to a Jew ? Or a Protestant association congenial to a Catholic ? Or any kind of religious association congenial to an agnostic ? Manifestly not. Even if the modification suggested in the *742prevailing opinion were adopted and all members of the old associations were to be clothed by the order of merger with all rights incident to membership in the new association; that is, be made eligible to membership and office in the new association, irrespective of their religious beliefs (which cannot be done under article 8 of the Membership Corporations Law) — but even if this were to be done, I say, there remains the insurmountable obstacle of incongeniality; the incongruous spectacle of a Jew, a Catholic and an agnostic being forced by American laws to parade as Protestant evangelicals. The purposes of the associations are not kindred — they are alien; and neither the statute nor the doctrine of religious.liberty contemplates such an incompatible merger. The court should not force it.
The order of consolidation should be reversed.
Order modified in accordance with the opinion of Woodward, J., and as so modified affirmed, without costs.